Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, The term “highly” affective and “non-highly” affective are relative terms that render the claim indefinite. The terms “highly” and “non-highly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, paragraph [0082] of the present Specification states “the highly affective song (e.g. a “happy” song) may provide information on the user’s high arousal state” and “neutral songs are meant to keep the user in a particular state, while low arousal songs are meant to bring users to relaxed states.”  There is no further definition regarding what constitutes “happy” or “highly” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-17 are within the four statutory categories.  Claims 1-6 are drawn to a system for providing media to a user based on the user state, which is within the four statutory categories (i.e. machine).  Claims 7-16 are drawn to a method for providing media to a user based on the user state, which is within the four statutory categories (i.e. process).  Claim 17 is drawn to a “computer readable storage medium,” which does not distinguish Claim 17 from a transitory medium or article of manufacture, and hence Claim 17 does not fall within the four statutory categories.  However, as will be shown below, even assuming, arguendo, that Claim 17 were directed towards a non-transitory medium or article of manufacture, Claim 17 is nonetheless unpatentable under 35 U.S.C. 101.


Prong 1 of Step 2A
Claim 1 recites: A system for modelling a user's state, the system comprising:
an interface for receiving a first set of at least one of user behavioral data and user physiological data;  5
a memory; and 
a processor executing instructions stored on the memory to provide: 
a state prediction module configured to predict a first state of the user using the received user data; and 
a media module configured to create a playlist of a plurality of media items, 10the plurality of media items comprising a first media item based on the user's first state, for consumption by the user, 
wherein the state prediction module is further configured to determine, using a second set of at least one of user behavioral data and user physiological data, a second state of the user resulting from the user's consumption of the selected first media item, and  15
a question generation module configured to select a question from a questionnaire as a function of the user's first state.
The limitations of predicting the first user state, creating a playlist based on the first user state, determining the second user state, and selecting a question based on the first user state, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case determining the patient states 
Furthermore, the abstract idea for Claims 7-17 is identical as the abstract idea for Claims 1-6, because the only difference between Claims 1, 7, and 17 is that Claim 7 recites a method, Claim 17 recites a computer readable storage medium, whereas Claim 1 recites a system.
Dependent Claims 2-6 and 8-16 include other limitations, for example Claims 2 and 8 recite generating an answer to the generated question, Claims 3 and 9 recite selecting a second media item when the first user state does not match the second user state, Claims 4 and 10 recite types of data defining the first user state, Claims 5 and 11 recites utilizing the first media item for the purpose of transitioning the user from an initial state to the first user state, Claims 6 and 12 recite including a source of predictive effects the media items will have on the user, Claim 13 recites types of media items, Claim 14 recites determining the selection of the question based on the last time the question was last selected exceeding a threshold, Claim 15 recites selecting a media item in order to answer an unanswered question, and Claim 16 recites an ordering for questions to be selected and asked based on a plurality of factors, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-6 and 8-16 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 7.



Prong 2 of Step 2A
Claims 1-17 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of the memory, processor, and interface, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0035] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language of the received data comprising behavioral and/or physiological data, which amounts to limiting the abstract idea to the field of user monitoring/the environment of computers, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving the user data, which amounts to mere data gathering, see MPEP 2106.05(g).
Additionally, dependent Claims 2-6 and 8-16 include other limitations, but these limitations do not include any additional elements beyond those already recited in independent Claims 1 and 7, and hence also do not integrate the aforementioned abstract idea into a practical application.



Step 2B
The Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0035] and [0054] of the Specification discloses that the additional elements (i.e. the interface) comprise a plurality of different types of generic computing systems (i.e. a display, mouse, keyboard, and/or computer) that are configured to perform generic computer functions (i.e. receive input) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. user monitoring);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives 
Dependent Claims 2-6 and 8-16 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1 and 7, and hence do not amount to “significantly more” than the previously identified abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 7-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub. No. US 2010/0312042) in view of Petri (Pub. No. US 2016/0078354).

Regarding Claim 1, Anderson discloses the following:  A system for modelling a user's state, the system comprising: 
an interface for receiving a first set of at least one of user behavioral data and user physiological data (The system includes a music intelligence engine (i.e. an interface) that receives user information such as vital signs (i.e. physiological data), e.g. see paragraph [0032].);  5
a memory (The system includes a memory, e.g. see paragraph [0095].); and 
a processor executing instructions stored on the memory (The system includes a processor that executes software instructions, e.g. see paragraphs [0095]-[0096].) to provide: 
a state prediction module configured to predict a first state of the user using the received user data (The system determines a patient status based on the received vital signs, for example the system may determine that the patient is in a “restful” state based on changes in heart rate or other vital signs, e.g. see paragraphs [0037]-[0038].); and 
a media module configured to create a playlist of a plurality of media items, 10the plurality of media items comprising a first media item based on the user's first state, for consumption by the user (The system , 
wherein the state prediction module is further configured to determine, using a second set of at least one of user behavioral data and user physiological data, a second state of the user resulting from the user's consumption of the selected first media item (The system monitors changes in the user state over time (i.e. from a first to a second state), for example detecting that the user has successfully achieved a restful state or a wake state in response to music that has been provided to (i.e. consumed by) the user, e.g. see paragraphs [0007] and [0035]-[0038].).
But Anderson does not explicitly teach the following:
(A)	a question generation module configured to select a question from a questionnaire as a function of the user's first state.
(A)	Petri teaches that it was old and well known in the art of user monitoring, at the effective filing date, for the system to determine a user state, for example a user’s physiological, emotional, and/or personal background, e.g. see paragraphs [0013]-[0014], Fig. 4.  Furthermore, the system generates (i.e. selects) a set of inferred questions comprising one or more queries based on the determined user state, e.g. see paragraph [0053], Fig. 4, to provide increased search efficiency, knowledge acquisition, and environmental awareness.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of user monitoring to modify Anderson to incorporate the question selection based on the user state as taught by Petri in order to provide increased search 

Regarding Claim 2, the combination of Anderson and Petri teaches the limitations of Claim 1, and Petri further teaches the following:
The system of claim 1 wherein the question generation module is further configured to generate a response to the selected question utilizing the user's first state (The system includes an answer generation module that accesses an information corpus to retrieve data to answer the set of inferred questions and provides the answers to the user, e.g. see Petri paragraphs [0062]-[0063], wherein the set of inferred questions are based on the user state, e.g. see Petri paragraph [0053], Fig. 4.  That is, the answers are determined “utilizing” the user’s first state because the answers are answers to the questions that are based on the user’s first state – for example, the system may determine that the query relates to “Victorian house” based on the user state, and the answer to the query may comprise a plurality of data characterizing Victorian-style houses, e.g. see Petri paragraphs [0052]-[0053].  It would have been prima facie obvious to one ordinarily skilled in the art of user monitoring to modify Anderson to incorporate generating an answer to the determined question utilizing user state data as taught by Petri in order to provide increased search efficiency, knowledge acquisition, and environmental awareness, e.g. see Petri paragraph [0068].).

Regarding Claim 3, the combination of Anderson and Petri teaches the limitations of Claim 1, and Anderson further teaches the following:
The system of claim 1 wherein the media module is further configured to select a second media item upon the state prediction module determining the user's second state does not match the user's first state (The system may modify the music delivered to the patient in response to the user achieving a particular state, e.g. see Anderson paragraphs [0036]-[0038] and [0084] – that is, for example, the system may choose a song to promote a restful state when it is determined that the user is in an agitated state (i.e. a first state), and then choose a different song (i.e. a second media item) based on the user having achieved the restful state (i.e. the second state not matching the user’s first state).).

Regarding Claim 4, the combination of Anderson and Petri teaches the limitations of Claim 1, and Anderson further teaches the following:
The system of claim 1 wherein the user's first state includes at least one of a first qualitative value and a first quantitative value (The user state is based on the user’s vital signs, which include quantitative values such as heart rate, and qualitative values, such as sleep quality or a smile, e.g. see Anderson paragraph [0036].).

Regarding Claims 7 and 17, the limitations of Claims 7 and 17 are substantially similar to those claimed in Claim 1, with the sole difference being that Claim 1 recites a system and its associated structural components whereas Claim 7 recites a method and Claim 17 recites a Claims 7 and 17, Examiner notes that Anderson teaches a system, method, and computer readable medium for performing the aforementioned limitations, e.g. see Anderson paragraphs [0096]-[0097], and hence the grounds of rejection provided above for Claim 1 are similarly applied to Claims 7 and 17.

Regarding Claims 8-10, the limitations of Claims 8-10 are substantially similar to those claimed in Claims 2-4, with the sole difference being that Claims 2-4 recite a system and its associated structural components whereas Claims 8-10 recite a method.  Specifically pertaining to Claims 8-10, Examiner notes that Anderson teaches a system and method for performing the aforementioned limitations, e.g. see Anderson paragraphs [0096]-[0097], and hence the grounds of rejection provided above for Claims 2-4 are similarly applied to Claims 8-10.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson and Petri in view of Rapoport (Pub. No. US 2015/0182149).

Regarding Claim 5, the combination of Anderson and Petri teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The system of claim 1 wherein the processor is further configured to determine an initial state of the user using the first set of received user data, and the first media item is 30selected based on its predicted effect to transition the user from the initial state to the first state.
(A)	Rapoport teaches that it was old and well known in the art of user monitoring, at the effective filing date, for the system to determine a user’s current physical cadence (i.e. an 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of user monitoring to modify the combination of Anderson and Petri to incorporate determining the first media item based on transitioning the user from the initial state to a desired state as taught by Rapoport in order to help the user achieve specific goal states utilizing music, e.g. see Rapoport paragraphs [0014]-[0017], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 6, the combination of Anderson and Petri teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The system of claim 1 further comprising a source of predictive effect values of each of the plurality of media items on the user.
(A)	Rapoport teaches that it was old and well known in the art of user monitoring, at the effective filing date, for the system to store a plurality of musical selections in a database (i.e. a source), wherein the database further stores various characteristics of the musical selections including tempo and rhythm (i.e. predictive effect values), and wherein the tempo and rhythm are used to achieve a specific goal state for the user, e.g. see paragraphs [0017] and [0084].
prima facie obvious to one ordinarily skilled in the art of user monitoring to modify the combination of Anderson and Petri to incorporate including a source of predictive effect as taught by Rapoport in order to help the user achieve specific goal states utilizing music, e.g. see Rapoport paragraphs [0014]-[0017], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claims 11-12, the limitations of Claims 11-12 are substantially similar to those claimed in Claims 5-6, with the sole difference being that Claims 5-6 recite a system and its associated structural components whereas Claims 11-12 recite a method.  Specifically pertaining to Claims 11-12, Examiner notes that Anderson teaches a system and method for performing the aforementioned limitations, e.g. see Anderson paragraphs [0096]-[0097], and hence the grounds of rejection provided above for Claims 5-6 are similarly applied to Claims 11-12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson and Petri in view of Bill (Pub. No. US 2011/0239137).
Regarding Claim 13, the combination of Anderson and Petri teaches the limitations of Claim 7, but does not explicitly teach the following:
(A)	The method of claim 7 wherein the playlist alternates between highly-affective media items and non-highly affective media items.
(A)	Bill teaches that it was old and well known in the art of user monitoring, at the effective filing date, for the system to play music to a user based on the user mood, e.g. see 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of user monitoring to modify the combination of Anderson and Petri to incorporate the highly affective and non-highly affective media items as taught by Bill in order to enable a user to choose what type of mood they wish to be in, and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson and Petri in view of Ross (Pub. No. US 2012/0167007).
Regarding Claim 14, the combination of Anderson and Petri teaches the limitations of Claim 7, but does not explicitly teach the following: The method of claim 7 further comprising:  
(A)	5determining when the question was last selected; and
(B)	selecting the question upon determining that the time since the question was last selected exceeds a threshold.
(A)-(B)	Ross teaches that it was old and well known in the art of user monitoring, at the effective filing date, for the system to select questions based on a user’s history of answering questions, viewing history of questions, and/or time elapsed since last viewing of the question, e.g. see paragraphs [0044]-[0047].
prima facie obvious to one ordinarily skilled in the art of user monitoring to modify the combination of Anderson and Petri to incorporate determining a question to be selected based on the time since the question was last viewed and/or answered as taught by Ross in order to enable the system to select relevant questions to be answered and reduce duplicative questions and answers, e.g. see Ross paragraph [0004], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson and Petri in view of Baldwin (Pub. No. US 2014/0107531).
Regarding Claim 15, the combination of Anderson and Petri teaches the limitations of Claim 7, but does not explicitly teach the following: The method of claim 7  
(A)	5 wherein the question from the questionnaire is unanswered;  10
(B)	and the method further comprises selecting the first media item to initiate a user state suitable to answer the unanswered question.
(A)-(B)	Baldwin teaches that it was old and well known in the art of user monitoring, at the effective filing date, for the system to determine a user mood based on data collected from sensors, wherein the mood includes a tense or unsure mood, e.g. see paragraph [0053] – that is, the question of the user’s mood is unanswered in that the mood is unsure.  Furthermore, the system may initiate feedback to a user, such as music or movie selections based on the user’s mood, e.g. see paragraph [0067] – that is, the system may select music to answer the question of the user’s mood by selecting music corresponding to the user’s unsure mood.
prima facie obvious to one ordinarily skilled in the art of user monitoring to modify the combination of Anderson and Petri to incorporate addressing an unanswered question by initiating a particular media item as taught by Baldwin in order to enable the system to be customized according to user needs or preferences, e.g. see Baldwin paragraphs [0042] and [0046], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson and Petri in view of Cosetino (Pub. No. US 2006/0030890).
Regarding Claim 16, the combination of Anderson and Petri teaches the limitations of Claim 7, but does not explicitly teach the following: The method of claim 7 further comprising
(A)	5 selecting a plurality of questions to be asked in an order from the questionnaire, wherein the order of questions to be asked is based 15on a metric determined from at least one of user location, confidence level, time frame, and duration.
(A)	Cosetino teaches that it was old and well known in the art of user monitoring, at the effective filing date, for the system to include a plurality of question hierarchies (i.e. orders of questions), e.g. see paragraphs [0127]-[0129], wherein the question hierarchies may be determined based on a particular disease symptoms (i.e. metrics), wherein the disease symptoms are based on a time frame, for example daily, morning, and/or evening, e.g. see paragraphs [0135]-[0137].
prima facie obvious to one ordinarily skilled in the art of user monitoring to modify the combination of Anderson and Petri to incorporate defining the question hierarchies based on various factors as taught by Cosetino in order to avoid asking moot and/or unnecessary questions, e.g. see Cosetino paragraphs [0128] and [0137], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686